NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

CODY MARTIN,                                )
                                            )
              Petitioner,                   )
                                            )
v.                                          )      Case No. 2D20-1191
                                            )
DEPARTMENT OF HIGHWAY                       )
SAFETY AND MOTOR VEHICLES,                  )
                                            )
              Respondent.                   )
                                            )

Opinion filed September 25, 2020.

Petition for Writ of Certiorari to the
Circuit Court for the Thirteenth Judicial
Circuit for Hillsborough County; sitting
in its appellate capacity.

Nicholas Chotos of Hanlon Law, P.A.,
Clearwater, for Petitioner.

Christie S. Utt, General Counsel, and
Mark L. Mason, Assistant General Counsel,
Tallahassee, for Respondent.


PER CURIAM.

              Dismissed.



VILLANTI, LaROSE, and MORRIS, JJ., Concur.